DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8, 10-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babbellapati [US 2015/0261721] in view of Cheng [US 2014/0355427].
As claim 1, Babbellapati discloses a method establishing, by a device [Fig 2], a priority level for a first traffic class of a plurality of traffic classes corresponding to a first group of applications having code in a first container configured to execute as one or more resource-isolated processes on one or more processors [Par. 0019 and 0029-0031 discloses assigning a higher priority for a first traffic class such as real-time data 
Since, a device which includes applications that divides into at least two traffic class such as real time and non-real-time are well known and expected in the art.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system comprising the receivers that includes the application such as real-time applications and non-real-time applications wherein each group of applications assigned a priority in order to perform a flow control in order to maintain the quality of real-time traffic as disclosed by Chen into the teaching of Babbellapati.  The motivation would have been to maintain the quality of real-time data.
	As claim 2, Babbellapati discloses assigning, by the device, the first priority level to the first traffic class corresponding to the first group of applications packaged in the first container [Par. 0018-0019 and 0020-0031 disclose a higher priority assigned to real-time packets]; and assigning, by the device, the second priority level to the second 
	As claim 3, Babbellapati discloses determining, by the device, to process a first packet associated with the first traffic based on the first priority level of the first traffic class [Fig 3, Ref 32 and 33 discloses processing packets based on priority of packets].
As claim 4, Babbellapati discloses determining, by the device, to drop a second packet associated with the second traffic class prior to processing the second packet based on the second priority level of the second traffic class [Fig 3, Ref 32 discloses discarding a lower priority based on load of CPU before forwarding to the CPU].
	As claim 5, Babbellapati discloses selecting, by the device, the one or more packets to be dropped prior to processing at the device responsive to the processing level of the one or more processors being greater than a processing threshold of the device [Par. 0027-0030 discloses when load of CPU over yellow threshold, low priority packet will be discarded].
As claim 6, Babbellapati discloses determining, by the device, that the processing level of the one or more processors is greater than a processing threshold of the device [Par. 0027-0030 discloses determining the load of CPU greater than yellow threshold]; and selecting, by the device, the one or more packets to be dropped based on the priority level of the one or more traffic classes associated with the one or more packets [Par. 0027-0030 discloses when load of CPU over yellow threshold, low priority packet will be discarded].

	As claim 8, Babbellapati discloses determining, by the device, the processing level of the one or more processors is less than a processing threshold of the device [Par. 0027-0030 discloses determining the load of CPU greater than yellow threshold]; stopping, by the device, dropping of the one or more packets of the plurality of packets; and processing, by the device, the one or more packets at the device [Par. 0027-0030 discloses determining the load of CPU is low, stopping discard packets].
	As claim 10, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.
As claim 11, the claim is rejected based on the same reasoning as presented in the rejection of claim 2.
As claim 12, the claim is rejected based on the same reasoning as presented in the rejection of claim 3.
As claim 13, the claim is rejected based on the same reasoning as presented in the rejection of claim 4.
As claim 14, the claim is rejected based on the same reasoning as presented in the rejection of claim 5.

As claim 16, the claim is rejected based on the same reasoning as presented in the rejection of claim 7.
As claim 17, the claim is rejected based on the same reasoning as presented in the rejection of claim 8.
As claim 19, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.
As claim 20, the claim is rejected based on the same reasoning as presented in the rejection of claim 2.
Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babbellapati and Cheng as applied to claims 1 and 10 above, and further in view of Niv [US 2017/0251016].
As claim 9, Babbellapati discloses dropping, by the device prior to processing, at least one packet of the plurality of packets associated with the first traffic class [Fig 3, Ref 32 or Fig 4, Ref 46] but fail to disclose what Niv discloses comprising determining, by the device, a first traffic class corresponds to malicious traffic; dynamically modifying, by the device, the priority level of the first traffic class [Par. 0043 and 0066 disclose determining if traffic is malicious traffic then low its priority].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for detecting malicious traffic at high priority, changing the high priority to low priority as disclosed by 
As claim 18, the claim is rejected based on the same reasoning as presented in the rejection of claim 9.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/STEVEN H NGUYEN/Primary Examiner, Art Unit 2414